DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alshawabkeh et al. (US 10,152,428) in view of Sun et al. (US 2018/0373626).
In regards to claim 1, Alshawabkeh teaches an apparatus, comprising:
a first memory resource coupled to a controller (“In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316.”, Col. 7, lines 17-25); and
a second memory resource coupled to the controller (“In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316.”, Col. 7, lines 17-25), wherein the controller is to:
allocate a portion of the first memory resource or the second memory resource that is configured to exhibit a lower access latency than the other of the first memory resource or the second memory resource for use as a swap space for the apparatus (“The TLB helps to oversubscribe physical memory 302 by providing a way to map virtual address space to physical address space and swap memory pages between physical memory 302 and physical storage 304 according to the access patterns.”, Col. 6, lines 37-41; “In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316.”, Col. 7, lines 17-19; “Alternatively, or additionally, the highest performance (lowest latency) resources may be fully utilized before utilizing the next lower performance type of resources.”, Col. 7, lines 33-36);
assign a sensitivity to a command corresponding to performance of a swap operation, the command being associated with a memory external to the apparatus, wherein the sensitivity is based on a write latency associated with execution of the command (“Another aspect of virtual memory service levels is page table media bias. In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316. This preserves the lower latency SCM 310 and SSDs 312 for pages associated with high priority applications and can further improve the performance of those applications.”, Col. 7, lines 16-28); and
cause data to be transferred to the portion of the first memory resource or the second memory resource that is allocated as the swap space for the apparatus based, at least in part, on the first memory resource or the second memory resource being configured to exhibit a lower access latency than the other of the first memory resource or the second memory resource when handling a particular type of file system write corresponding to the data (“Another aspect of virtual memory service levels is page table media bias. In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316.”, Col. 7, lines 16-25).
Alshawabkeh fails to teach that the command corresponds to a file system write having a determinable write pattern associated therewith.  Sun teaches that the command corresponds to a file system write having a determinable write pattern associated therewith (“Data that must be accessed quickly and repetitively may be stored in the storage class memory 124 while data that must be accessed more slowly or more infrequently may be stored in the NAND flash 122. Access frequency, as a data set management hint, may also be subdivided into other categories to allow the system to be more efficient. Subdivisions of access frequency may be, for example, typical read and write designation, infrequent read and write designation, infrequent write-frequent read designation, frequent write-infrequent read designation and frequent read and write designation.”, paragraphs 0036-0037) in order “to allow for a higher quality of service for the user” (paragraph 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alshawabkeh with Sun such that the command corresponds to a file system write having a determinable write pattern associated therewith in order “to allow for a higher quality of service for the user” (id.).
In regards to claim 2, Alshawabkeh further teaches that the swap space for the apparatus comprises a particular LBA range of the first memory resource or the second memory resource (“From the perspective of the host application, the host device 142 is a single data storage device having a set of contiguous fixed-size LBAs (logical block addresses) on which data used by the host application resides.”, Col. 5, lines 7-11).
In regards to claim 3, Alshawabkeh further teaches that the swap space for the apparatus comprises one or more pages of memory of the first memory resource or the second memory resource (“When the application memory address is not present in the TLB/hash table then a page table must be used to find the physical address in storage 304. The page is then copied from that address in storage 304 to an address in memory 302, and the application memory address is copied into the TLB.”, Col. 6, lines 55-60).
In regards to claim 4, Alshawabkeh further teaches that the controller is configured to cause an anonymous page to be transferred to the swap space as part of causing the data to be transferred to the portion of the first memory resource or the second memory resource that is allocated as the swap space for the apparatus (“The TLB helps to oversubscribe physical memory 302 by providing a way to map virtual address space to physical address space and swap memory pages between physical memory 302 and physical storage 304 according to the access patterns.”, Col. 6, lines 37-41).
In regards to claim 5, Alshawabkeh further teaches that the memory external to the apparatus comprises a main memory of a host that is couplable to the controller (volatile memory 106, figure 1).
In regards to claim 6, Alshawabkeh further teaches that the controller is further to cause data to be transferred to the portion of the first memory resource or the second memory resource that is allocated as the swap space for the apparatus responsive to a determination that a memory external to the apparatus experiences a threshold amount of resource utilization (“Alternatively, or additionally, the highest performance (lowest latency) resources may be fully utilized before utilizing the next lower performance type of resources.”, Col. 7, lines 9-13).
In regards to claim 7, Alshawabkeh further teaches that the data includes data corresponding to a process working set of data (“When the application memory address 402 is present in the TLB/hash table 301, the process is able to access the memory 302 to service the IO, e.g. read or write data. When the application memory address is not present in the TLB/hash table then a page table must be used to find the physical address in storage 304. The page is then copied from that address in storage 304 to an address in memory 302, and the application memory address is copied into the TLB.”, Col. 6, lines 53-60).
In regards to claim 8, Alshawabkeh teaches a system, comprising:
a first non-volatile memory (NVM) resource (“In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316.”, Col. 7, lines 17-25);
a second NVM resource (“In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316.”, Col. 7, lines 17-25); and
a controller coupled to the first NVM resource and the second NVM resource (“In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316.”, Col. 7, lines 17-25), the controller to:
allocate a portion of the first NVM resource or the second NVM resource that is configured to exhibit a higher endurance than the other of the first NVM resource or the second NVM resource for use as a swap space for the system (“The TLB helps to oversubscribe physical memory 302 by providing a way to map virtual address space to physical address space and swap memory pages between physical memory 302 and physical storage 304 according to the access patterns.”, Col. 6, lines 37-41; “In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316.”, Col. 7, lines 17-19);
assign a sensitivity to a command corresponding to performance of a swap operation, the command being associated with a memory external to the system (“Another aspect of virtual memory service levels is page table media bias. In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316. This preserves the lower latency SCM 310 and SSDs 312 for pages associated with high priority applications and can further improve the performance of those applications.”, Col. 7, lines 16-28); and
cause data to be transferred to the portion of the first NVM resource or the second NVM resource that is allocated as the swap space for the system based, at least in part, on the first NVM resource or the second NVM resource being configured to exhibit the higher endurance than the other of the first NVM resource or the second NVM resource when handling a particular type of file system write corresponding to the data (“Another aspect of virtual memory service levels is page table media bias. In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316.”, Col. 7, lines 16-25).
Alshawabkeh fails to teach that the command corresponds to a file system write having a determinable write pattern associated therewith.  Sun teaches that the command corresponds to a file system write having a determinable write pattern associated therewith (“Data that must be accessed quickly and repetitively may be stored in the storage class memory 124 while data that must be accessed more slowly or more infrequently may be stored in the NAND flash 122. Access frequency, as a data set management hint, may also be subdivided into other categories to allow the system to be more efficient. Subdivisions of access frequency may be, for example, typical read and write designation, infrequent read and write designation, infrequent write-frequent read designation, frequent write-infrequent read designation and frequent read and write designation.”, paragraphs 0036-0037) in order “to allow for a higher quality of service for the user” (paragraph 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alshawabkeh with Sun such that the command corresponds to a file system write having a determinable write pattern associated therewith in order “to allow for a higher quality of service for the user” (id.).
In regards to claim 9, Alshawabkeh further teaches that the controller is further to allocate the portion of the first NVM resource or the second NVM resource that is configured to exhibit a lower access latency than the other of the first NVM resource or the second NVM resource for use as the swap space for the system (“Another aspect of virtual memory service levels is page table media bias. In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316. This preserves the lower latency SCM 310 and SSDs 312 for pages associated with high priority applications and can further improve the performance of those applications.”, Col. 7, lines 16-28).
In regards to claim 10, Alshawabkeh further teaches that the sensitivity is based on a write latency associated with execution of the command (“Another aspect of virtual memory service levels is page table media bias. In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316. This preserves the lower latency SCM 310 and SSDs 312 for pages associated with high priority applications and can further improve the performance of those applications.”, Col. 7, lines 16-28).
In regards to claim 11, Alshawabkeh further teaches the data corresponds to a process working set of data accessed by a virtual memory page associated with a component external to the first NVM resource, the second NVM resource, and the controller (“When the application memory address 402 is present in the TLB/hash table 301, the process is able to access the memory 302 to service the IO, e.g. read or write data. When the application memory address is not present in the TLB/hash table then a page table must be used to find the physical address in storage 304. The page is then copied from that address in storage 304 to an address in memory 302, and the application memory address is copied into the TLB.”, Col. 6, lines 53-60).
In regards to claim 12, Alshawabkeh further teaches that the controller is to cause the data to be transferred to the portion of the first NVM resource or the second NVM resource that is allocated as the swap space for the system in response to a determination that an amount of memory corresponding to the process working set has exceeded a threshold memory consumption value (“Alternatively, or additionally, the highest performance (lowest latency) resources may be fully utilized before utilizing the next lower performance type of resources.”, Col. 7, lines 33-36).
In regards to claim 13, Alshawabkeh further teaches that the controller is to cause an anonymous page to be transferred to the swap space as part of causing the data to be transferred to the portion of the first memory resource or the second memory resource that is allocated as the swap space for the system (“The TLB helps to oversubscribe physical memory 302 by providing a way to map virtual address space to physical address space and swap memory pages between physical memory 302 and physical storage 304 according to the access patterns.”, Col. 6, lines 37-41).
In regards to claim 14, Alshawabkeh further teaches that the memory external to the system comprises a main memory of a host that is couplable to the system (volatile memory 106, figure 1).
In regards to claim 15, Alshawabkeh further teaches that the controller is further to cause the data to be transferred to the portion of the first memory resource or the second memory resource that is allocated as the swap space for the system responsive to a determination that a memory external to the system experiences a threshold amount of resource utilization (“Alternatively, or additionally, the highest performance (lowest latency) resources may be fully utilized before utilizing the next lower performance type of resources.”, Col. 7, lines 33-36).
In regards to claim 16, Alshawabkeh teaches a method, comprising:
allocating a portion of a first memory resource or a second memory resource that is configured to exhibit a lower access latency or a higher endurance, or both, than the other of the first memory resource or the second memory resource for use as a swap space for a computing system (“The TLB helps to oversubscribe physical memory 302 by providing a way to map virtual address space to physical address space and swap memory pages between physical memory 302 and physical storage 304 according to the access patterns.”, Col. 6, lines 37-41; “In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316.”, Col. 7, lines 17-19; “Alternatively, or additionally, the highest performance (lowest latency) resources may be fully utilized before utilizing the next lower performance type of resources.”, Col. 7, lines 33-36);
assigning a sensitivity to a command corresponding to performance of a swap operation invoking the swap space, and wherein the sensitivity is based on a write latency associated with execution of the command (“Another aspect of virtual memory service levels is page table media bias. In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316. This preserves the lower latency SCM 310 and SSDs 312 for pages associated with high priority applications and can further improve the performance of those applications.”, Col. 7, lines 16-28); and
causing, as part of performance of the swap operation, data to be transferred to the portion of the first memory resource or the second memory resource that is allocated as the swap space for the computing system based, at least in part, on the first memory resource or the second memory resource being configured to exhibit a lower access latency or higher endurance, or both, than the other of the first memory resource or the second memory resource when handling a particular type of file system write corresponding to the data (“Another aspect of virtual memory service levels is page table media bias. In the illustrated example the physical storage 304 includes, in descending order of performance, SCM 310, SSDs 312, HDDs 314 and an object store 316. The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316.”, Col. 7, lines 16-25).
Alshawabkeh fails to teach that the command corresponds to a file system write having a determinable write pattern associated therewith.  Sun teaches that the command corresponds to a file system write having a determinable write pattern associated therewith (“Data that must be accessed quickly and repetitively may be stored in the storage class memory 124 while data that must be accessed more slowly or more infrequently may be stored in the NAND flash 122. Access frequency, as a data set management hint, may also be subdivided into other categories to allow the system to be more efficient. Subdivisions of access frequency may be, for example, typical read and write designation, infrequent read and write designation, infrequent write-frequent read designation, frequent write-infrequent read designation and frequent read and write designation.”, paragraphs 0036-0037) in order “to allow for a higher quality of service for the user” (paragraph 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alshawabkeh with Sun such that the command corresponds to a file system write having a determinable write pattern associated therewith in order “to allow for a higher quality of service for the user” (id.).
In regards to claim 17, Alshawabkeh further teaches causing an anonymous page of data to be transferred to the swap space as part of causing the data to be transferred to the portion of the first memory resource or the second memory resource that is allocated as the swap space for the computing system (“The TLB helps to oversubscribe physical memory 302 by providing a way to map virtual address space to physical address space and swap memory pages between physical memory 302 and physical storage 304 according to the access patterns.”, Col. 6, lines 37-41).
In regards to claim 18, Alshawabkeh further teaches that the anonymous page of data includes data corresponding to a process working set of data (“When the application memory address 402 is present in the TLB/hash table 301, the process is able to access the memory 302 to service the IO, e.g. read or write data. When the application memory address is not present in the TLB/hash table then a page table must be used to find the physical address in storage 304. The page is then copied from that address in storage 304 to an address in memory 302, and the application memory address is copied into the TLB.”, Col. 6, lines 53-60).
In regards to claim 19, Alshawabkeh further teaches that allocating the portion of the first memory resource or the second memory resource for use as the swap space for the computing system further comprises allocating an LBA address range of the first memory resource or the second memory resource to store the data (“From the perspective of the host application, the host device 142 is a single data storage device having a set of contiguous fixed-size LBAs (logical block addresses) on which data used by the host application resides.”, Col. 5, lines 7-11).
In regards to claim 20, Alshawabkeh further teaches allocating the portion of the first memory resource or the second memory resource for use as the swap space for the computing system further comprises allocating one or more pages of memory of the first memory resource or the second memory resource to store the data (“When the application memory address is not present in the TLB/hash table then a page table must be used to find the physical address in storage 304. The page is then copied from that address in storage 304 to an address in memory 302, and the application memory address is copied into the TLB.”, Col. 6, lines 55-60; “The TLB helps to oversubscribe physical memory 302 by providing a way to map virtual address space to physical address space and swap memory pages between physical memory 302 and physical storage 304 according to the access patterns.”, Col. 6, lines 37-41).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-8, 10-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 4, 6, 6, 10, 11, 6, 11, 12, 14, 15, and 13 of U.S. Patent No. 10,809,942. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the present application’s claims are also present in the patent’s corresponding claims.

Claims 2-4, 9, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 6, 6, and 12 of U.S. Patent No. 10,809,942 in view of Alshawabkeh et al. (US 10,152,428).
Claims 1, 6 and 12 of U.S. Patent No. 10,809,942 teach claims 1, 8, and 16 of the present application.  Claims 1, 6 and 12 of U.S. Patent No. 10,809,942 fail to teach the additional limitations of claims 2-4, 9, 11, and 20 of the present application.  Alshawabkeh teaches the additional limitations of claims 2-4, 9, 11, and 20 of the present application as explained above.  It would have been obvious to one of ordinary skill in the art to combine claims 1, 6 and 12 of U.S. Patent No. 10,809,942 with the additional features of claims 2-4, 9, 11, and 20 of the present application in order to take advantage of conventional SSDs, buffer network traffic, reduce access latency, or make room for other applications’ data.

Response to Arguments
Applicant's arguments filed 28 August 2022 have been fully considered but they are not persuasive. Alshawabkeh does teach performing a swap operation in which data is transferred to a swap space when handling the particular type of file system write corresponding to the data (“The priority mechanism of the TLB/hash table 301 may place pages for high priority applications in higher performance storage resources such as SCM 310 and SSDs 312, and place pages for low priority applications in lower performance storage resources such as HDDs 314 or object store 316.”, Col. 7, lines 20-25).  Sun does teach that the data corresponds to a file system write that has a determinable write pattern (“Access frequency, as a data set management hint, may also be subdivided into other categories to allow the system to be more efficient. Subdivisions of access frequency may be, for example, typical read and write designation, infrequent read and write designation, infrequent write-frequent read designation, frequent write-infrequent read designation and frequent read and write designation.”, paragraph 0037).  The determinable write pattern taught by Sun is the access frequency.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Caraccio (US 11,327,892) and Caraccio (US 11,340,808) teach related inventions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        6 October 2022